—In a proceeding pursuant to CPLR article 78, inter alia, in the nature of mandamus to compel the respondents to reinstate the petitioner to the position of Assistant Principal, the petitioner appeals from a judgment of the Supreme Court, Kings County (Mason, J.), dated August 31, 1998, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the petitioner’s contention, the Supreme Court properly determined that he did not acquire tenure by estoppel in his position as Assistant Principal. As a general rule, tenure by estoppel may be acquired when a school board accepts the continued services of a teacher or administrator, and fails to take the action required by law to grant or deny tenure before the expiration of the probationary term (see, Matter of McManus v Board of Educ., 87 NY2d 183, 187; Matter of Gould v Board of Educ., 81 NY2d 446, 451). Here, the petitioner has failed to show that the respondents accepted his services as an assistant principal after the probationary term expired (see, Matter of Feldman v Community School Dist. 32, 231 AD2d 632, 633). Santucci, J. P., S. Miller, McGinity and Smith, JJ., concur.